In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-1831
THE MEDICAL PROTECTIVE COMPANY OF FORT WAYNE,
INDIANA,
                                       Plaintiff-Appellee,

                                v.

AMERICAN INTERNATIONAL SPECIALTY LINES INSURANCE
COMPANY, now known as AIG SPECIALTY INSURANCE
COMPANY
                                    Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
        Northern District of Indiana, Fort Wayne Division.
             No. 13-cv-357 — Holly A. Brady, Judge.
                    ____________________

   ARGUED DECEMBER 8, 2020 — DECIDED MARCH 9, 2021
               ____________________

   Before EASTERBROOK, KANNE, and HAMILTON, Circuit
Judges.
    KANNE, Circuit Judge. The Medical Protective Company of
Fort Wayne (“MedPro”) sued its insurer, American Interna-
tional Specialty Lines Insurance Co., now known as AIG
2                                                         No. 20-1831

Specialty Insurance (“AISLIC”),1 for breach of contract after
AISLIC refused to indemnify MedPro for payment that it
made to settle a claim. The jury handed down a verdict in fa-
vor of MedPro. AISLIC now appeals two of the district court’s
decisions that allowed the case to go to trial at all.
    In AISLIC’s view, our earlier interpretation of the policy at
issue requires us to hold that MedPro never committed a
“Wrongful Act” necessary to invoke coverage. Further,
AISLIC contends that MedPro cannot invoke coverage be-
cause the claim that it settled was brought before the policy
period began.
   We disagree. The district court properly interpreted the
policy in MedPro’s favor, and it did not err when it concluded
that MedPro’s claim was timely brought. Thus, the verdict in
MedPro’s favor stands.
                          I. BACKGROUND
    The background of this case was comprehensively de-
tailed in our prior opinion, Medical Protective Co. of Fort Wayne,
Indiana v. American International Specialty Lines Insurance Co.,
911 F.3d 438 (7th Cir. 2018). We repeat only the pertinent facts
here.
    A. Factual and Procedural History
   The events that sparked the underlying suit began in Oc-
tober 2002, when Dr. Benny Phillips performed a laparoscopic
hysterectomy on thirty-six-year-old Vicki Bramlett, and she
died from complications a few days later. In 2003, Bramlett’s

    1 Recognizing that this court in its prior opinion and the parties in
their filings refer to AIG Specialty Insurance as “AISLIC,” we continue
that practice for consistency.
No. 20-1831                                                     3

husband and children brought a wrongful death suit in Texas
state court against Dr. Phillips, his clinic, and the healthcare
system where Bramlett had been hospitalized. At the time, Dr.
Phillips and his clinic held a $200,000 healthcare professional
liability insurance policy with MedPro. Dr. Phillips notified
MedPro, and MedPro defended the lawsuit.
    The hospital settled with the Bramletts for about $2.3 mil-
lion, and the litigation continued with Dr. Phillips and his
clinic as the remaining defendants. On December 17, 2003, the
Bramletts made their first “Stowers” demand to settle the re-
maining claims for $200,000. (Under G.A. Stowers Furniture Co.
v. American Indemnity Co., an insurer who rejects a settlement
demand within policy limits that a reasonably prudent in-
surer would accept will later be liable for any amount
awarded in excess of the policy limit. 15 S.W.2d 544 (Tex.
1929).) MedPro refused to settle. On March 23, 2004, the Bram-
letts made a second Stowers demand for $200,000, and
MedPro again did not settle.
    Meanwhile, discovery continued, and evidence was
mounting in favor of the Bramletts. In January 2005, counsel
for Dr. Phillips advised MedPro that there was a twenty-
percent probability of success, and an adverse jury verdict
would likely be $3 million. MedPro then extended offers to
settle the case with the Bramletts—first for $100,000, then for
$200,000.
    The Bramletts had rejected both of those offers when they
met with MedPro for court-ordered mediation in February
2005. And at that time, the Bramletts demanded $2.3 million
to settle the case. MedPro declined but sought advice from
outside counsel to assess its own liability to pay for a jury ver-
dict in excess of Dr. Phillips’s policy limit.
4                                                         No. 20-1831

   The case against Dr. Phillips went to trial in August 2005,
and the jury returned a surprise $14 million verdict for the
Bramletts—$11 million in actual damages and $3 million in
punitive damages.2 Dr. Phillips’s counsel wrote to MedPro,
demanding that MedPro indemnify Dr. Phillips or else Dr.
Phillips could assign his Stowers claim to the Bramletts.
MedPro agreed to indemnify Dr. Phillips and appealed the
verdict.
    In 2009, the Supreme Court of Texas reviewed the case and
capped Dr. Phillips’s liability at $1.6 million—the state’s stat-
utory limit for physicians. But the court also held, for the first
time, that the Bramletts could sue MedPro directly for the dif-
ference between the statutory cap and the jury verdict by step-
ping “in[to] the shoes” of the insured physician and suing un-
der a Stowers theory for MedPro’s failure to settle. Phillips v.
Bramlett, 288 S.W.3d 876, 882 (Tex. 2009).
    MedPro upheld its end of the indemnity agreement with
Dr. Phillips and paid the Bramletts the amount awarded un-
der the statutory cap. The Bramletts then sued MedPro for the
rest of the award. See Bramlett v. Med. Protective Co., 855 F.
Supp. 2d 615 (N.D. Tex. 2012). After the court denied
MedPro’s motion for summary judgment (but before trial),
the parties settled for a confidential amount. MedPro then
asked its insurer, AISLIC, to cover the settlement. AISLIC re-
fused, setting up the case today.



    2 Later, the trial court entered judgment awarding the Bramletts
$9,196,364.50 in actual damages and $2,972,000 in punitive damages to ac-
count for prejudgment interest and the hospital’s settlement. Phillips v.
Bramlett, 258 S.W.3d 158, 164 & n.3 (Tex. App. 2007).
No. 20-1831                                                   5

   B. The Instant Coverage Dispute
   MedPro first purchased a $5 million insurance policy from
AISLIC in June 2005, and it renewed that policy for July 1,
2006, to July 1, 2007. The 2006 Policy is at issue here.
   On June 28, 2007—just before the expiration of the policy
period—MedPro reported to AISLIC a notice of occur-
rence/potential claim based on the Bramlett lawsuit. But
AISLIC ultimately refused to cover MedPro’s settlement with
the Bramletts.
    In December 2013, MedPro sued AISLIC for breach of con-
tract in federal court on the basis of AISLIC’s refusal to cover
the settlement as allegedly required by the 2006 Policy.
    AISLIC moved for summary judgment, in part, on the ba-
sis of the policy’s Clause 4(m), known as “Exclusion M.” Ex-
clusion M bars coverage for “any claim arising out of any
Wrongful Act” that occurred before the policy began if “any
Insured knew or could have reasonably foreseen that such
Wrongful Act could lead to a claim or suit.” The district court
agreed because it determined that MedPro’s rejections of the
two Stowers demands were Wrongful Acts, for purposes of
Exclusion M, that MedPro could have reasonably foreseen
would lead to a claim.
   MedPro appealed, and as detailed in our prior opinion, we
agreed with MedPro’s interpretation of “Wrongful Act” in
Exclusion M—only actual Wrongful Acts precluded coverage.
We further held that it should have been left to a jury to de-
cide whether MedPro’s rejections of the Stowers demands
were such actual Wrongful Acts. So we partially reversed the
judgment and remanded the case for further proceedings.
Med. Protective Co., 911 F.3d at 449.
6                                                    No. 20-1831

     On remand—but before sending the exclusion issue to a
jury—the district court addressed whether MedPro’s settle-
ment with the Bramletts was covered under the 2006 Policy at
all. In the 2006 Policy, AISLIC agreed “[t]o pay on behalf of
the Insured all sums which the Insured shall become legally
obligated to pay as damages resulting from any claim or
claims first made against the Insured and reported in writing
to [AISLIC] during the Policy Period for any Wrongful Act of
the Insured.” Under the Special Reporting Clause, AISLIC
was also liable for claims “subsequently made against the In-
sured” if MedPro “bec[a]me aware of any occurrence which
may reasonably be expected to give rise to a claim against
[MedPro] for a Wrongful Act which first occur[red] during or
prior to the Policy Period, and provided [MedPro] g[ave]
written notice to [AISLIC] during the Policy Period.”
     The district court first held that MedPro could invoke cov-
erage without itself having to prove that it actually committed
a “Wrongful Act.” The court then considered whether the pol-
icy otherwise did not apply because a “claim” had already
been made before the beginning of the policy period. The dis-
trict court found that none of the earlier communications to
MedPro constituted a claim under the policy. Thus, “as a mat-
ter of law, a claim was not first asserted against MedPro for
its failure to settle for policy limits before the Policy incepted
on July 1, 2006.”
    After finding that MedPro properly invoked coverage, the
district court allowed the jury to decide the final issue:
“whether [AISLIC] … proved by a preponderance of the evi-
dence that MedPro committed a Wrongful Act when it did
not accept the Bramletts’ December 2003 or March 2004
$200,000 policy limit demands in settlement of the Bramletts’
No. 20-1831                                                     7

malpractice case against Dr. Phillips.” The jury was given the
definition of “Wrongful Act” from the policy—“any breach of
duty, neglect, error, misstatement, misleading statement,
omission or other act done or wrongfully attempted”—as
well as selections from Texas insurance law, under which
“[a]n insurer has a duty to exercise that degree of care and
diligence that an ordinarily prudent person would exercise in
the management of his own business [and that a]n insurer vi-
olates that duty if it does not accept a settlement that is within
policy limits if an ordinarily prudent insurer would accept it,
considering the likelihood and degree of the insured’s poten-
tial exposure to a judgment that exceeds the policy limits.”
   On January 31, 2020, the jury found that MedPro did not
commit a “Wrongful Act,” and the district court therefore
concluded that, “[b]ecause the jury found that [MedPro] did
not commit a wrongful act, Exclusion M of the policy does not
apply” and entered final judgment in favor of MedPro.
AISLIC moved for a new trial, and the district court denied its
motion.
   AISLIC now appeals, challenging the district court’s deci-
sions that allowed the case to go to a jury at all.
                          II. ANALYSIS
    “Summary judgment is appropriate when there is no gen-
uine dispute as to a material fact and the movant is entitled to
judgment as a matter of law.” Estate of Jones v. Children’s Hosp.
& Health Sys. Inc. Pension Plan, 892 F.3d 919, 923 (7th Cir. 2018)
(citing Dunn v. Menard, Inc., 880 F.3d 899, 905 (7th Cir. 2018)).
We review de novo the district court’s orders deciding these
issues as a matter of law. Id. In doing so, we apply the sub-
stantive law of the state in which the federal court sits in
8                                                      No. 20-1831

diversity and will not address a conflict of law unless the par-
ties raise it. Med. Protective Co., 911 F.3d at 445 (citing Koransky,
Bouwer & Poracky, P.C. v. Bar Plan Mut. Ins. Co., 712 F.3d 336,
341 (7th Cir. 2013)). The parties agree that Indiana substantive
law applies.
   “Indiana law provides that insurance policies are to be
governed by the general rules applicable to all contracts.” Ko-
ransky, 712 F.3d at 341–42 (citing Kimmel v. W. Reserve Life As-
surance Co. of Ohio, 627 F.3d 607, 609 (7th Cir. 2010)). “We
begin with the plain language of the contract, reading it in
context, and, whenever possible, construing it so as to render
each word, phrase, and term meaningful, unambiguous, and
harmonious with the whole.” Citimortgage, Inc. v. Barabas, 975
N.E.2d 805, 813 (Ind. 2012). “Where there is ambiguity, insur-
ance policies are construed strictly against the insurer … .”
State Farm Mut. Auto. Ins. Co. v. Jakubowicz, 56 N.E.3d 617, 619
(Ind. 2016) (citing Allstate Ins. Co. v. Dana Corp., 759 N.E.2d
1049, 1056 (Ind. 2001)).
    AISLIC raises two issues with the district court’s interpre-
tation of the 2006 Policy. First, AISLIC argues that our prior
interpretation of “Wrongful Act” required the district court to
find that MedPro is not covered under the policy because the
jury concluded that MedPro did not, in fact, commit a Wrong-
ful Act. Second, AISLIC contends that, contrary to the district
court’s finding, a “claim” was first made against MedPro be-
fore the policy period, which also takes MedPro’s settlement
with the Bramletts outside of the policy’s coverage. We eval-
uate these arguments in turn.
No. 20-1831                                                   9

   A. “Wrongful Act”
   At issue here is whether the claim against MedPro for a
Wrongful Act—rather than the existence of a factually proven
Wrongful Act—was sufficient to invoke coverage under the
2006 Policy. It clearly was.
    As stated above, the 2006 Policy generally provided that
MedPro could invoke coverage for “claims first made against
[MedPro] and reported in writing to [AISLIC] during the Pol-
icy Period for any Wrongful Act of the Insured.” But the Spe-
cial Reporting Clause (as amended in Endorsement #16) ex-
tended that coverage to “claim[s] … subsequently made
against [MedPro] arising out of [a] Wrongful Act” so long as
MedPro “g[ave] written notice to [AISLIC] during the Policy
Period” of “any occurrence which may reasonably be ex-
pected to give rise to a claim against [MedPro] for a Wrongful
Act which first occur[ed] during or prior to the Policy Period.”
    There is no dispute that, pursuant to the Special Reporting
Clause, MedPro sent an email on June 28, 2007, that “g[ave]
written notice to [AISLIC] during the Policy Period” of a po-
tential claim. In that email, MedPro notified AISLIC of the
“Bramlett v. Phillips (Potential Claim),” which is an “occur-
rence which may reasonably be expected to give rise to a
claim against [MedPro] for a Wrongful Act.” There is also no
dispute that the “possible Wrongful Act”—MedPro’s rejec-
tion of the Bramletts’ Stowers demands in 2003 and 2004—
“first occur[red] … prior to the Policy Period.”
    Because MedPro met the above requirements to invoke
coverage under the 2006 Policy, “any claim which [wa]s sub-
sequently made against [MedPro] arising out of [the Bramlett
settlement] [is] treated as a claim made during the Policy
10                                                         No. 20-1831

Period.” This alone is enough for us to conclude that MedPro
properly invoked coverage for its settlement.
    AISLIC, though, homes in on the words “Wrongful Act”
in an attempt to upset that conclusion. It contends that the
jury’s finding that MedPro did not commit a Wrongful Act—
so that Exclusion M did not apply to preclude coverage—
should have resulted in MedPro being unable to invoke cov-
erage in the first place. To achieve this favorable scenario,
AISLIC asserts that it just wants us to apply our previous in-
terpretation of the words “Wrongful Act” in Exclusion M,
Med. Protective Co., 911 F.3d at 447, to the rest of the 2006 Pol-
icy. But even when we apply that interpretation, it does not
lead to the outcome that AISLIC thinks it does.
   In the previous appeal, we explained that the 2006 Policy
defines “Wrongful Act” as “any breach of duty, neglect, error,
misstatement, misleading statement, omission or other act
done or wrongfully attempted.” We found that, under its
“plain language,” Exclusion M3 only applied when the in-
sured actually committed a Wrongful Act; an unproven alle-
gation that the insured committed a Wrongful Act was not
enough to preclude coverage. Id. at 447. In support of this con-
clusion, we noted that, elsewhere in the policy, the Special Re-
porting Clause4 uses the phrase “possible Wrongful Act” and


     3Exclusion M precludes coverage for “any claim arising out of any
Wrongful Act occurring prior to the inception date of the first Insurance
Company’s Professional Liability Insurance policy issued by the Com-
pany to the Insured …, if on such first inception date any Insured knew or
could have reasonably foreseen that such Wrongful Act could lead to a
claim or suit.”
     4
     The Special Reporting Clause states that “[i]f during the Policy Pe-
riod … the CFO, General Counsel or CEO of the Insured shall become
No. 20-1831                                                          11

that the word “possible” would be rendered meaningless if
we inferred it from “Wrongful Act” alone. Id. Thus, we agreed
with MedPro’s narrower interpretation of Exclusion M and
sent the case back to the district court to resolve “a genuine
dispute of material fact as to whether MedPro committed a
Wrongful Act so as to negate coverage.” Id. at 449.
    AISLIC asserts that we must apply the same interpretation
of “Wrongful Act” by the “law of the case” doctrine. How-
ever, “[t]he doctrine of law of the case comes into play only
with respect to issues previously determined.” See Quern v.
Jordan, 440 U.S. 332, 347 n.18 (1979). In the prior appeal, we
expressly avoided deciding whether there was coverage un-
der the 2006 Policy. Med. Protective Co., 911 F.3d at 446 n.2
(“The district court disposed of this case without addressing
the pre-requisite question of whether there was, in fact, cov-
erage under the 2006 Policy, specifically the Special Reporting
Clause in Endorsement #16. The parties have not fully devel-
oped this issue before us. For the purposes of our analysis, we
assume that there was coverage under the 2006 Policy.”).
   That said, the reasoning from our prior opinion is still per-
suasive. We agree with AISLIC that the term “Wrongful Act”
must refer to an actual, as opposed to merely an alleged,
Wrongful Act because, as we have already concluded, the
Special Reporting Clause would otherwise contain a


aware of any occurrence which may reasonably be expected to give rise to
a claim against the Insured for a Wrongful Act … and provided the In-
sured gives written notice to the Company during the Policy Period … of
the nature of the occurrence and specifics of the possible Wrongful Act,
any claim which is subsequently made against the Insured arising out of
such Wrongful Act shall be treated as a claim made during the Policy Pe-
riod.”
12                                                  No. 20-1831

superfluous word—“possible.” See id. at 447. We disagree
with AISLIC, though, about where this definition leads us.
    Contrary to AISLIC’s assertions, it simply does not follow
that this reading of “Wrongful Act” requires the insured to
prove that it, in fact, committed a Wrongful Act in order to
invoke coverage. Unlike Exclusion M, the coverage provision
does not hinge on whether a Wrongful Act has been proven—
it merely requires a “claim” for a Wrongful Act that was made
or deemed made during the policy period.
    To start, consider the relevant clauses: The 2006 Policy co-
vers “sums which the Insured shall become legally obligated
to pay as damages resulting from any claim or claims … for any
Wrongful Act of the Insured.” Under the Special Reporting
Clause, “any claim which is subsequently made against the In-
sured arising out of [a possible] Wrongful Act [is] treated as a
claim made during the Policy Period.” But Exclusion M pre-
cludes coverage for “any claim arising out of any Wrongful Act
occurring prior to the inception date of the first … policy … if
on such first inception date any Insured knew or could have
reasonably foreseen that such Wrongful Act could lead to a claim
or suit.”
    According to Indiana contract law, we must “interpret
[the policy] so as to harmonize its provisions, rather than
place them in conflict.” U.S. Bank Tr., N.A. for LSF9 Master Par-
ticipation Tr. v. Spurgeon, 99 N.E.3d 671, 675 (Ind. Ct. App.
2018). It is easily done. As we read it, the policy is triggered
when the insured has become “legally obligated to pay” sums
“resulting from” a “claim … for any Wrongful Act.” Thus,
coverage for a “claim … for any Wrongful Act” does not re-
quire a factually proven Wrongful Act. Exclusion M, though,
only applies “to any claim arising out of any Wrongful Act …
No. 20-1831                                                      13

if … [MedPro] knew or could have reasonably foreseen that
such Wrongful Act could lead to a claim or suit.” Thus, it “re-
quire[s] that AISLIC establish that the claim arose from
MedPro’s Wrongful Act,” Med. Protective Co., 911 F.3d at 447,
and not from a mere claim for a Wrongful Act.
    And this must be true. Otherwise, the policy would re-
quire MedPro to prove its own malfeasance before seeking
coverage—a bizarre scenario to say the least. There is nothing
inconsistent in finding that the 2006 Policy does not require
MedPro to prove that it actually committed a Wrongful Act
to invoke coverage for a claim, while at the same time finding
that the insurer must establish that the claim arose from a
Wrongful Act to exclude coverage. See id. at 447 (quoting
Berry Plastics Corp. v. Ill. Nat’l Ins., 903 F.3d 630, 635 (7th Cir.
2018), which noted that, in Indiana, “the insurer has the bur-
den of showing that an otherwise-covered claim is barred by
an exclusion in the policy”).
    Further, AISLIC’s preferred reading would put it in the
enviable—but legally untenable—position of claiming “heads
AISLIC wins, tails MedPro loses.” The jury’s vindication of
MedPro from Exclusion M—by finding that it did not act
wrongfully—would oust MedPro from policy coverage en-
tirely. But if the jury found that MedPro did commit a Wrong-
ful Act sufficient to invoke coverage, then Exclusion M would
step in to once again boot MedPro from coverage. The lan-
guage of the policy clearly does not require this result for
AISLIC. This is clear from our prior remand, which would
have been gratuitous if there was no way for MedPro to win.
And even if our reading was less clear, we would interpret
the policy in favor of the insured to reach it. Jakubowicz, 56
N.E.3d at 619 (“Where there is ambiguity, insurance policies
14                                                   No. 20-1831

are construed strictly against the insurer.” (citing Allstate Ins.
Co. v., 759 N.E.2d at 1056)).
    AISLIC’s tortured reading of the policy would also create
conflict between its provisions. For example, where the policy
provides coverage for “damages resulting from any claim …
for any Wrongful Act of the Insured,” one must ignore the
words “claim” and “for” to read it as requiring the insured to
factually prove that it committed a Wrongful Act. An inter-
pretation that renders specific words without meaning is dis-
favored, particularly where, as here, a different reading gives
meaning to all of the words. See Spurgeon, 99 N.E.3d at 675.
    In short, even though a proven “Wrongful Act” is the pre-
requisite for Exclusion M to kick in, the factual existence of a
Wrongful Act is not a prerequisite for AISLIC to cover a
“claim … for any Wrongful Act.” AISLIC’s suggested reading
of the policy results in internal conflict that Indiana law
would have us avoid if we can. We can and do avoid that con-
flict by concluding that MedPro is not precluded from claim-
ing coverage under the 2006 Policy merely because the jury
found that MedPro did not, in fact, commit a Wrongful Act.
     B. “Claims first made”
   We now turn to whether MedPro is nevertheless out of
luck because a “claim” was made against it before the policy
period began.
    As previously explained, MedPro used the Special Report-
ing Clause to bring into coverage future claims against it re-
lated to its handling of the Bramletts’ litigation against its in-
sured, Dr. Phillips. MedPro gave timely notice to AISLIC of
the “occurrence” that happened before the policy period—the
Bramletts’ action against Dr. Phillips—and thus became
No. 20-1831                                                    15

eligible for coverage of the claim that was brought during or
after the policy period arising out of that occurrence—the
Bramletts’ direct action against MedPro in 2009. MedPro
loses, however, if a “claim” had already been made against it
before the policy period began because the 2006 Policy’s “cov-
erage … is limited generally to liability for only those claims
that are first made against [MedPro] … while the policy was in
force”—or at least treated that way under the Special Report-
ing Clause.
    Before trial, the district court held that none of the com-
munications made to MedPro prior to 2009 counted as
“claims” against MedPro because, until the Texas Supreme
Court case came down in 2009, the Bramletts did not have any
cause of action by which they could sue MedPro directly.
Much like the first issue, AISLIC’s challenge to the district
court’s conclusion focuses on the definition of one term—
“claim.”
    Claim is not defined in the 2006 Policy, so we apply its or-
dinary meaning. Ins. Corp. of Am. v. Dillon, Hardamon & Cohen,
725 F. Supp. 1461, 1469 (N.D. Ind. 1988) (“Where a policy is a
claims made policy, which is specifically written so that cov-
erage attaches when a claim is made, it seems particularly ap-
propriate to give the word claim its ordinary meaning.”).
And, although the parties disagree about its meaning, we do
not think that claim is ambiguous. Wellpoint, Inc. v. Nat’l Un-
ion Fire Ins. Co, 952 N.E.2d 254, 258 (Ind. Ct. App. 2011) (“An
ambiguity does not exist simply because a controversy exists
between the parties, each favoring an interpretation contrary
to the other.” (citing Linder v. Ticor Title Ins. Co. of Cal., 647
N.E.2d 37, 39 (Ind. Ct. App. 1995))); Dillon, 725 F. Supp. at
1469 (“Reasonably minded people would have no trouble
16                                                  No. 20-1831

figuring out what the word claim means when that word
stands alone without some other word or phrase which
would suggest an odd or unusual meaning.”).
    Black’s Law Dictionary defines a claim as an “assertion of
an existing right; any right to payment or to an equitable rem-
edy, even if contingent or conditional”; or a “demand for
money, property, or a legal remedy to which one asserts a
right”—particularly “the part of a complaint in a civil action
specifying what relief the plaintiff asks for.” Claim, Black’s
Law Dictionary (8th ed. 2004). And in Indiana, “for purposes
of determining coverage under a ‘claims made’ policy, a
‘claim’ is ‘a demand for something as a right.’” Dillon, 725 F.
Supp. at 1468 (quoting Bensalem Twp. v. Western World Ins. Co.,
609 F. Supp. 1343, 1348 (E.D. Pa. 1985)).
    Although the above sources suggest a range of definitions,
we do not read the word claim in a vacuum. See Barabas, 975
N.E.2d at 813. For example, Exclusion M precludes coverage
if MedPro “knew or could have reasonably foreseen that [its]
Wrongful Act could lead to a claim or suit.” Thus, the 2006 Pol-
icy distinguishes a “claim” from a “suit.” (We note that the
parties do not dispute that the Bramletts’ lawsuit against
MedPro qualifies as a claim, and we agree that all lawsuits are
claims but not all claims are lawsuits.) In addition, the Profes-
sional Liability provision explains that AISLIC covers “sums
which the Insured shall become legally obligated to pay as dam-
ages resulting from any claim or claims … for any Wrongful
Act of [MedPro].” This reference to a legal obligation taken
together with Exclusion M’s inclusion of both “claim” and
“suit” tells us that a claim can be more than a formal lawsuit
but is still rooted in a legal obligation.
No. 20-1831                                                  17

    Further, we must be equipped with more than just the def-
inition of claim because the policy is not talking about a claim
made by anyone for anything. Instead, when the policy refers
to “claims first made … during the Policy Period,” it specifies
that they are (1) “claims” (2) “made against [MedPro]” (3) “for
any Wrongful Act of [MedPro].” The question, then, is not
simply whether any claim was made before the policy period;
rather it is whether a “claim[ was] first made against [MedPro]
… for any Wrongful Act of [MedPro]” before the policy period.
   Now properly equipped for the task, we turn to the com-
munications that AISLIC contends count as claims made
against MedPro before the policy period that preclude cover-
age:
      In December 2004, Dr. Phillips’s attorney wrote a letter
       to MedPro demanding that it engage in settlement ne-
       gotiations with the Bramletts regarding the medical
       malpractice action on behalf of Dr. Phillips and assert-
       ing that MedPro would be liable for a jury verdict in
       excess of the policy.
      At a February 2005 mediation, the Bramletts de-
       manded a $2.3 million settlement, alleging Stowers is-
       sues as to MedPro.
      In March 2005, Dr. Phillips’s counsel sent another letter
       to MedPro, demanding that it settle with the Bramletts
       and accusing MedPro of acting in bad faith.
      On September 20, 2005, after the jury returned its
       $14 million verdict but before final judgment, another
       attorney for Dr. Phillips wrote a letter to MedPro de-
       manding that it indemnify Dr. Phillips and threatening
18                                                 No. 20-1831

         that, if it did not, then he would assign his Stowers
         claim to the Bramletts.
        At an October 2005 mediation, the Bramletts de-
         manded $6.9 million from MedPro.
    These communications were not claims for a clear reason:
they demanded payment in settlement of the underlying case
based on Dr. Phillips’s wrongdoing, not MedPro’s. They may
point out that MedPro was possibly exposed to greater liabil-
ity upon refusing to settle for the policy limit, but Dr. Phil-
lips’s potential, and unrealized, Stowers claim is separate from
the underlying action. The underlying claim for which pay-
ment was demanded remained Dr. Phillips’s medical mal-
practice, which does not implicate the Professional Liability
provision covering “sums which [MedPro] shall become le-
gally obligated to pay as damages resulting from any claim …
for any Wrongful Act of [MedPro].” The district court put it
well: “In the end, the Bramletts had no ability to pursue a di-
rect action against MedPro for damages arising out of its fail-
ure to settle within policy limits until 2009, when the Texas
Supreme Court created the right.”
    In Medical Protective Co., “[w]e express[ed] no opinion on
when the Bramletts’ claim against MedPro was made.” 911
F.3d at 448 n.6. After reviewing the proffered communica-
tions in light of the 2006 Policy, we now conclude that no
“claim” was “first made against [MedPro] … for any Wrongful
Act of [MedPro]” until after the policy period began. Thus,
MedPro timely invoked coverage.
                       III. CONCLUSION
  The district court did not err in concluding that MedPro
was covered by the 2006 Policy before the jury decided the
No. 20-1831                                                19

issue of exclusion. We therefore AFFIRM the district court’s
decisions, and the final judgment stands.